DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Terminal Disclaimer
The terminal disclaimer filed on 11/30/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent No.10,726,692 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 8-15, 17-18, 20-22 are rejected under 35 U.S.C. 102(a)(1) as being disclosed by Filler US 2015/0227925.

([0034], POS terminal); a sensor([0034], [0043] , sensor(camera)); and a controller configured to: activate the context information intake device when the sensor detects an activation event initiated by an object such that the context information intake device records context information associated with the object([0031-0034], user(object) shows(activation event) artwork on the phone display  to a sensor(camera),the cooperating system(controller), captures one or more frames of imagery depicting the display(context information) ,  [0041-0043], generating context-based authentication data, [0051]); and perform a context-aware cryptographic process to cryptographically authenticate the object using attribute-based access control based on the recorded context information associated with the object([0050], [0055-0062],  POS system receives  encrypted context-based authentication data including digital signature and  IMEI data and perform  decryption).

	Regarding claim2, Filler discloses the security device of claim 1, wherein the context-aware cryptographic process comprises an ID-based cryptographic process in which the ID includes the recorded context information ([0050], [0055-0062], POS /cooperating system receives encrypted context-based authentication data including digital signature and IMEI(ID) data and perform decryption).

Regarding claim3, Filler discloses the security device of claim 1, wherein the context information intake device comprises at least one of a camera, a laser scanner, a radar, and a sonar (fig. 6 cooperating system includes camera, [0041]).

Regarding claim4, Filler discloses the security device of claim 1, wherein the context information comprises a recorded image the cooperating system(controller), captures one or more frames of imagery depicting the display (context information)).

Regarding claim6, Filler discloses the security device of claim 1, wherein the context information comprises at least one of distance and direction information between the security device and the object, Global Positioning System (GPS) information of the security device, GPS information of the object, environment information within a preset range from the object, or temperature or radioactivity information within a preset range from the object([0041], temperature sensing, [0042-0043], [0251], GPS) .

Regarding claim8, Filler discloses the security device of claim 1, wherein the context information is classified as public or private ([0062], describes the use of private key and public key).

Regarding claim9, Filler discloses the security device of claim 1, wherein at least a portion of the context information is obtained using the sensor of the security device ([0042-0043]).

([0058], describes use of digital signature technology, [0061], [0153]).
Regarding claim11, Filler discloses the security device of claim 10, wherein the context information is used as a factor in generating the attribute based signcryption scheme ([0050], [0055-0062]).

Claim12 is rejected for similar reason as described in claim1 above.
Claim13 is rejected for similar reason as described in claim2 above.
Claim14 is rejected for similar reason as described in claim3 above.
Claim15 is rejected for similar reason as described in claim4 above.

Regarding claim17, Filler discloses the method of claim 12, wherein the context-aware cryptographic process comprises comparing a Message Authenticated code (MAC) value associated with the object with a pre-calculated value ([0056], bits of message encrypted and the resulting data string is encoded in the artwork. The system (POS) recover encrypted data)
Claim18 is rejected for similar reason as described in claim6 above.
Claim20 is rejected for similar reason as described in claim8 above.
Claim21 is rejected for similar reason as described in claim10 above.
Claim22 is rejected for similar reason as described in claim11 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Filler as applied to claims 1-4,6, 8-15, 17-18, 20-22 above, and further in view of Kr 101407443 (hereinafter kr443).

Regarding claim5 Filler teaches all the limitations of claim 4 above but does not teach and Kr443 teaches the controller is further configured to cause the communication unit to transmit the recorded image to an external server or device when the recorded image does not include any pre-recognized object (page13 if face recognition attempt fails, the user terminal transmits information including facial characteristic information, facial image and success/failure result to management server).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to transmit information to server as in Kr443 in order to identify and authenticate in case of failure at the user terminal.
Claim16 is rejected for similar reason as described in claim5 above.

Claims 7, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Filler.

Regarding claim7, Filler teaches all the limitations of claim1 above but does not teach he security device of claim 1, wherein the controller is further configured to: periodically update the context information; and authenticate the object based on most recently updated context information. However, it is old and well known in the art periodically update context information of the user to perform authentication. Therefore, official notice is taken. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to update the context security information periodically to make the authentication process secure.
Claim19 is rejected for similar reason as described in claim7 above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIRUMSEW WENDMAGEGN whose telephone number is (571)270-1118. The examiner can normally be reached 9:00-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

GIRUMSEW WENDMAGEGN
Primary Examiner
Art Unit 2484



/GIRUMSEW WENDMAGEGN/             Primary Examiner, Art Unit 2484